JOINER, Judge,
dissenting.
On application for rehearing, Catherine Armstrong Bell asks this Court to reconsider our refusal on original submission to treat her notice of appeal as a petition for a writ of certiorari. Based on the authorities cited by Bell in her application for rehearing, I think her position is correct; our dismissal of her “appeal” improperly exalted form over substance. I would therefore grant her application for rehearing and treat her notice of appeal as a petition for a writ of certiorari.1

. In Levins v. State, [Ms. CR-15-0612, April 29, 2016] — So.3d-(Ala.Crim.App.2016), a decision released the same day as our opinion in this case, we declined to treat Levins's appeal as a petition for a writ of certiorari. We did so, however, at Levins’s express request that we not convert his appeal into a petition for writ of certiorari.